Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant’s Request for Reconsideration dated March 22, 2022 is acknowledged.
Claims 1-3, 6-11, 13-15, 18, 19, 21 and 22 are pending.
Claims 4, 5, 12, 16, 17 and 20 are cancelled.
Claims 1, 2, 6, 7, 13*, 14 and 18 are currently amended.  In view of the amendment of claim 1 to recite a different species of invention than elected, previously withdrawn claims 3, 11, 13, 15 and 19 drawn to the newly claimed embodiment recited in claim 1 are rejoined and examined on the merits.  
Claims 21 and 22 are new.
Claims 8-10 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim.
Claims 1-3, 6, 7, 11, 13-15, 18, 21 and 22 as filed on March 22, 2022 are currently pending and under consideration to the extent of the elected species, e.g., the at least one kind of a disintegrator is carmellose and the at least one kind of a water-soluble polymer is sodium carmellose.
This action is made FINAL.

37 CFR 1.121 – Manner of Making Amendments
With regard to claim 13*, as per MPEP § 714 II C (A) all claims currently amended must be presented with appropriate status identifiers to indicate that changes have been made relative to the immediate prior version.  Claim 13 is properly identified as (Withdrawn – Currently Amended). 

Withdrawn Objections / Rejections
In view of the amendment of the claims, some of the claim objections are withdrawn, all of the previous claim rejections under 35 USC 112(a) for new matter are withdrawn, all of the previous claim rejections under 102(a)(1) by Fujiwara are withdrawn.
Applicant’s arguments have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Objections
Claims 1-3, 7, 11, 15, 18, 19, 21 and 22 are objected to because of the following informalities: 
Claim 1:  “an amount of the at least one disintegrator” should recite “the amount of the at least one disintegrator” because antecedent basis for the amount is implicit.  
Claim 1:  in the final clause “a stress” should recite “the stress” because antecedent basis for the property is implicit, “a value” should recite “the value”, “at tenth time” should recite “at the tenth time”, and “at sixth time” should recite “at the sixth time”.
Claim 2:  “an amount of the at least one water-soluble polymer” should recite “the amount of the at least one water-soluble polymer” and “a range” should recite “the range”.
Claims 3, 11, 15, 19, 22:  the preamble should recite “The solid tablet according to Claim” consistent with the amendment of the other dependent claims.
Claims 7, 18, 19:  “which is a tablet having” should recite “wherein the solid tablet has a” or simply “having a”.
Claim 21:  “claim 1” should recite “Claim 1” consistent with the formatting of the other dependent claims.
Appropriate correction is required.

New Grounds of Rejection Necessitated by Amendment
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 6, 7, 11, 13-15, 18, 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 as currently amended recites an amount of the at least one disintegrator is 1% by weight or more and 23.2% by weight or less.  Because claim 1 recites two open ended ranges, it is unclear what amount is claimed.  Claims 2, 3, 6, 7, 11, 13-15, 18, 21 and 22 are included in this rejection because they depend from claim 1 and because they do not remedy the noted ambiguity.
Claims 3 and 11 recite the disintegrator.  There is insufficient antecedent basis for “the disintegrator” because the antecedent in claim 1 recites “at least one disintegrator” and it is unclear whether “the disintegrator” is intended to reference one, more than one, or all of the disintegrators of the antecedent.  Claims 13, 15 and 19 are included in this rejection because they depend from claim 3 and because they do not remedy the noted ambiguity.
Claims 3 and 11 recite the water-soluble polymer.  There is insufficient antecedent basis for “the water-soluble polymer” because the antecedent in claim 1 recites “at least one water-soluble polymer” and it is unclear whether “the water-soluble polymer” is intended to reference one, more than one, or all of the water-soluble polymers of the antecedent.  Claims 13, 15 and 19 are included in this rejection because they depend from claim 3 and because they do not remedy the noted ambiguity.
Claim 13 recites a water-insoluble polymer, however, claim 1 from which claim 13 depends recites a water-insoluble polymer as an auxiliary excipient.  It is unclear whether the polymer of claim 13 the same polymer recited in claim 1 or whether the polymer of claim 13 is present in addition to the polymer recited in claim 1.

Maintained Grounds of Rejection / New Grounds of Rejection Necessitated by Amendment
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 6, 7, 11, 13-15, 18, 21 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites a solid tablet comprising at least one disintegrator comprising carmellose and crospovidone, the at least one disintegrator present in an amount of 1 to 23.2 wt%; at least one water-soluble polymer that is sodium carmellose (elected) or xanthan gum; an excipient; and a water-insoluble polymer as an auxiliary excipient; and the properties of a disintegration starting time within 40 seconds and a cohesiveness index of 0.4 or more.  The specification at paragraph [0036] defines the disintegration starting time and the cohesiveness index:

    PNG
    media_image1.png
    314
    812
    media_image1.png
    Greyscale

The specification at paragraphs [0070]-[0071] describes the conditions for measuring the disintegration starting time and the specification at paragraphs [0072]-[0073] describes the method for measuring the cohesiveness index.  The cohesiveness index is an average of the stress measured at the tenth time divided by the stress measured at the sixth time upon a circumscribed protocol as described in paragraph [0073].  While the specification at paragraphs [0074]-[0083] describes five exemplary compositions characterized by the claimed properties, these species of composition are not viewed as being reasonably representative of the genus of compositions claimed because the five exemplary compositions require specific amounts of a specific granulated substance comprising specific amounts of mannitol (excipient), carmellose (the at least one disintegrator), crystalline cellulose (water-insoluble polymer) and crospovidone (the at least one disintegrator) combined with specific amounts of extra-granular sodium carmellose (the at least one water-soluble polymer) compressed into tablets (e.g., Table 1 and paragraphs [0074]-[0075]).  That the exemplary compositions are insufficient / non-representative of the claimed genus is further evidenced by Baichwal et al. (US 5,662,933, of record) which discloses tablets comprising 95.6% of dextrose granules comprising 10% CMC (carmellose which is a hydrophobic (water-insoluble) polymer) and xanthan gum (Examples 1-2 at columns 13-14) as a sustained release excipient and Baichwal further discloses said tablets to dissolve over 12 hours.  Because the instant specification does not indicate possession of compositions as claimed characterized by the claimed properties and because the instant specification fails to correlate the claimed properties to the structure(s) responsible for the function(s), the claims fail to comply with the written description requirement.  See MPEP 2163.  Claims 2, 3, 6, 7, 11, 13-15, 18, 21 and 22 are included in this rejection because they depend from claim 1 and also because the additional features recited therein are not disclosed to generate the claimed properties.

Response to Arguments:  Claim Rejections - 35 USC § 112(a)
Applicant’s citation to original claim 1 and to examples 1-5 as evidence of possession of that which is claimed is acknowledged but not found persuasive as set forth in the maintained grounds of rejection.  While the original claims indeed provide antecedent basis for that which is claimed, the rejection is predicated on the fact that Applicant is only in possession of the tablets of examples 1-5 and there is simply no disclosure indicating Applicant possesses tablets other than those exemplified which are characterized by the desired properties.
Applicant’s statement that there is no legal requirement that the specification has to correlated the claimed properties to the specific structure responsible for the functions is acknowledged but not found persuasive because [a]n invention described solely in terms of a method of making and/or its function may lack written descriptive support where there is no described or art-recognized correlation between the disclosed function and the structure(s) responsible for the function.  See MPEP 2163(I)(A) Original Claims.  
An applicant may also show that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics which provide evidence that applicant was in possession of the claimed invention, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. Enzo Biochem, 323 F.3d at 964, 63 USPQ2d at 1613 (quoting the Written Description Guidelines, 66 Fed. Reg. at 1106, n. 49, stating that "if the art has established a strong correlation between structure and function, one skilled in the art would be able to predict with a reasonable degree of confidence the structure of the claimed invention from a recitation of its function".). "Thus, the written description requirement may be satisfied through disclosure of function and minimal structure when there is a well-established correlation between structure and function." Id.  See MPEP 2163 II(A)(3)(a).  
An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc). The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement."Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002).  See MPEP 2163.03(V).
For at least the foregoing reasons, amended claim 1 and its dependent claims fail to comply with the written description requirement.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 6, 7, 11, 13-15, 18, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hiramura et al. (WO 2014/046035, published March 27, 2014, as evidenced by equivalent US 2015/0238424, of record) in view of Akimoto et al. (JP 2007/197438, published August 9, 2007, as evidenced by the Google translation, of record).
	Hiramura teach an orally disintegrating tablet having excellent tablet hardness and disintegrability, and including a disintegrative particulate composition comprising a first disintegrator component of an acid-type carboxymethylcellulose (carmellose, the at least one disintegrator), a second disintegrator component such as crospovidone, an excipient of a sugar or sugar alcohol, and crystalline cellulose (water-insoluble polymer) and comprising a medicinal ingredient (title; abstract; paragraphs [0001], [0005], [0029]; claims), as required by instant claims 3, 6, 11, 13-15, 21 and 22.  Examples of sugars or sugar alcohols include inter alia mannitol, xylitol, trehalose or/and lactose (paragraph [0031]), as required by instant claim 21.  In general, the amount of the first disintegrator is 10 to 50 wt% of the particulate (paragraph [0034]).  The disintegrative particulates of Example 1 comprise 280 g mannitol, 75 g carmellose, 100 g of crystalline cellulose, and 40 g crospovidone; tablets comprise 99.5 parts of the granules and 0.5 parts magnesium stearate (paragraph [0062]).  The disintegrative particulates of Example 1 therefore comprise about 15 wt% carmellose (~= 75 / (280+75+100+40)) and about 8 wt% crospovidone (~= 40 / (280+75+100+40)) and the tablets of Example 1 also comprise about 15 wt% carmellose (~= 0.995 * 15) and about 8 wt% crospovidone.  
	The tablet has a hardness of 50 to 150 N and a disintegration time of in water of 10 to 30 seconds (paragraphs [0023] and [0054]; Tables; claim 4), as required by instant claims 7, 18 and 19.
	The tablet may further comprise various types of optional components for the purpose of adjusting various characteristics such as binding (cohesive) force (paragraph [0033]; also [0052]-[0053]).  
	Hiramura further teach the sodium salt of carboxymethylcellulose (sodium carmellose) is water-soluble and has been used for purposes of a binder (paragraph [0028]).
	Hiramura do not specifically teach or exemplify an embodiment comprising at least one water-soluble polymer comprising sodium carmellose (elected) or xanthan gum as required by claims 1-3, 11 and 13 and the elected embodiment, and Hiramura do not teach a cohesiveness index of 0.4 or more as measured by the technique as required by claim 1.
	Hiramura do not teach 0.1 to 30 wt% of the at least one water-soluble polymer that is sodium carmellose as required by claim 2.
	These deficiencies are made up for in the teachings of Akimoto.
	Akimoto teach intraoral rapidly disintegrating tablets comprising drugs, water-soluble polymer such as sodium carboxymethylcellulose (sodium carmellose, the at least one water-soluble polymer), spherical grains containing D-mannitol, and at least one of carboxymethylcellulose or rice starch (title; abstract; claims).  The drug is present from about 0.1 to 35 wt% (claim 7).  The water-soluble polymer is present from about 1 to 30 wt% (claim 8).  The spherical particles are present from about 55 to 90 wt% (claim 9).  The tablet may further comprise a lubricant (claims 13-16).  The tablet disintegrates within 40 seconds and has a hardness of about 40 N or more (claim 19).  The tablets have good feeling, excellent hardness, low friability and chipping (abstract; page 3, 4th full paragraph; page 7, last full paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the orally disintegrating tablets of Hiramura inclusive of the tablets of Example 1 to comprise a binder such as the water-soluble sodium salt of carboxymethylcellulose because Hiramura teach the tablets may further comprise such optional components.  There would be a reasonable expectation of success because Akimoto evidence the inclusion of water-soluble polymers inclusive of sodium carboxymethylcellulose in amounts from about 1 to 30 wt% yields intraoral rapidly disintegrating tablets that have good feeling, excellent hardness, low friability and chipping when combined with about 0.1 to 35 wt% drugs and about 50 to 90 wt% of mannitol particles.  
Because the combined teachings of Hiramura and Akimoto render obvious solid tablets as claimed comprising at least one disintegrator that is carmellose and crospovidone,  at least one water-soluble polymer that is sodium carmellose, an excipient and a water-insoluble polymer and because the combined teachings of Hiramura and Akimoto render obvious solid tablets as disclosed comprising specific amounts of a specific granulated substance comprising specific amounts of mannitol (excipient), carmellose (the at least one disintegrator), crystalline cellulose (water-insoluble polymer) and crospovidone (disintegrator) combined with specific amounts of sodium carmellose (the at least water-soluble polymer) as a binder for compression into solid tablets, then the tablets rendered obvious by the combined teachings of the prior art must also be characterized by a cohesiveness index as instantly claimed as measured by the technique as instantly claimed.   

Response to Arguments:  Claim Rejections - 35 USC § 103
Applicant’s arguments have been fully considered but they are not persuasive.
	Applicant traverses the rejection stating that the alleged combination of Hiramura and Akimoto does not necessarily result in a tablet having the cohesiveness index citing to MPEP 2112(IV).  This is not found persuasive because the Examiner has provided a rationale showing inherency as set forth in the rejections of record and has properly shifted the burden to Applicant to evidence the contrary.  See MPEP 2112(V).  
	Applicant again states it would not be obvious to combine Hiramura and Akimoto because Hiramura and Akimoto disclose different compositions for different purposes.  This remains unpersuasive because Hiramura and Akimoto each independently disclose quickly disintegrating tablets of excellent or/and sufficient hardness (e.g., respective titles and abstracts).  
	Applicant’s statement that the Examiner’s position regarding motivation to combine is conclusory at best and thus not reasonable is acknowledged but not found persuasive because Akimoto is used to evidence the reasonableness of modifying the tablets of Hiramura inclusive of the exemplary tablets thereof to further comprise a binder / Na-CMC which Hiramura expressly teaches may be optionally used in order to adjust various characteristics such as binding (cohesive) force.  
	Applicant’s statement that neither Hiramura or Akimoto disclose or suggest the purpose of the present application is acknowledged but not found persuasive because [t]he reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).  See MPEP 2144 IV.  
	Applicant’s statement that the rejection is impermissible hindsight is acknowledged but not found persuasive because it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Because the rejection is predicated on implementing a variation expressly taught by Hiramura, it cannot be concluded that the rejection is impermissible hindsight.
	Applicant’s allegation of evidence of secondary considerations citing to Tables 1-3 is acknowledged but not found persuasive because the content of the specification has already been considered as part of the Graham analysis in determining that which is claimed is prima facie obvious over the combined teachings of the prior art.  It is not seen how a disintegration time of comparative example 1 of 5.6 seconds is unexpectedly different from a disintegration time of 5.8 to 7.9 seconds (e.g., Table 2).  Notably, 5.6 seconds falls within the scope of the instant claims of a time within 40 seconds and notably it is not seen where Table 2 evidences possession of times up to 40 seconds.  It is also not seen how a cohesiveness index of 0.29 for comparative example 1 is unexpectedly different from a cohesiveness index of 0.59 to 0.89.  While 0.29 falls outside the scope of the instant claims of an index of 0.4 or more, Hiramura expressly embrace embodiments wherein the tablets thereof further comprise optional components for the purpose of adjusting binding force (e.g., paragraph [0033]).  Binding is qualitatively the same as cohesion.  Notably, it is not seen where Table 3 evidences possession of cohesion indices in excess of 0.89.  For at least the foregoing reasons, Applicant’s Remarks remain unpersuasive and the rejections over Hiramura and Akimoto are properly maintained in modified form as necessitated by Applicant’s amendments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA PROSSER whose telephone number is (571)272-5164.  The examiner can normally be reached on M - Th, 10 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BLANCHARD can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISSA PROSSER/
Examiner, Art Unit 1619

/ILEANA POPA/Primary Examiner, Art Unit 1633